Judge Buchanan filed a decree in this case in Barnwell, on February 26,1896. Notice of filing of decree was served on attorneys for the Bailey Libby Co., defendant, March 4. On March 12, the Bailey Libby Co. served notice of intention to appeal from this decree. On April 4, Judge Buchanan filed another decree in same causes, modifying his former decree so as to make it favorable to the Bailey Libby Co. From this decree the plaintiffs and other defendants (except the Bailey Libby Co.) promptly served noticg of appeal. On April 23, Messrs. Buist & Buist, Mordecai & Gadsden, S. G. Mayfield, ácting for himself and Ellis & Miley, representing all the parties, *2agreed upon a “Case” for appeal from this last decree, and had same promptly printed. On May 18, on motion of S. G. Mayfield, Esq., the clerk dismissed the appeal of the Bailey Libby Co., under Rules 1 and 2. On May 28, the Bailey Libby Co. moved to reinstate their appeal from the decree first filed by Judge Buchanan, upon the ground that the second order of Judge Buchanan gave them all the relief they asked, and their appeal was not abandoned, but simply abated to await the fate of the second decree, and if that be set aside, they would then prosecute the first appeal. Motion granted.
Messrs. Mordecai & Gadsden, for the motion.
Mr. S. G. Mayfield, contra.